Exhibit 10.46

THIRD AMENDMENT TO BUILD-TO-SUIT LEASE

This Third Amendment to Build-to-Suit Lease (“Third Amendment”) is made and
entered into as of May 24, 2001, by and between BRITANNIA POINTE GRAND LIMITED
PARTNERSHIP, a Delaware limited partnership (“Landlord”), and EXELIXIS, INC.
(formerly known as Exelixis Pharmaceuticals, Inc.), a Delaware corporation
(“Tenant”), with reference to the following facts:

A. Landlord and Tenant are parties to a Build-to-Suit Lease dated as of May 12,
1999, as amended by a First Amendment to Build-to-Suit Lease dated as of
March 29, 2000 and by a Second Amendment to Build-to-Suit Lease dated as of
January 31, 2001 (collectively, as so amended, the “Existing Lease”), covering
buildings occupied by Tenant at 169 Harbor Way and 170 Harbor Way, South San
Francisco, California and an elevated connector bridge between those two
buildings across Harbor Way. Terms used in this Third Amendment as defined terms
but not defined herein shall have the meanings assigned to such terms in the
Lease.

B. Landlord and Tenant are also executing, substantially concurrently with this
Third Amendment, a Lease of even date herewith (the “New Lease”) covering the
building presently occupied by Rigel Pharmaceuticals, Inc. at 240 East Grand
Avenue, South San Francisco, California, which building is to be occupied by
Tenant in the future at the time and under the conditions set forth in the New
Lease.

C. The New Lease includes a “cross-default” provision providing, in substance,
that any uncured default under the Existing Lease shall also constitute a
default under the New Lease. By this Third Amendment, the parties wish to insert
a reciprocal “cross-default” provision in the Existing Lease, as hereinafter set
forth.

NOW, THEREFORE, in reliance upon the foregoing recitals and upon the mutual
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
agree as follows:

1. Addition of Cross-Default Provision. Section 16.1 of the Existing Lease is
amended by adding, at the end thereof, the following paragraph as an additional
matter constituting an event of default on the part of Tenant under the Existing
Lease:

“(i) Cross-Default. Any default by Tenant under the New Lease (as defined in the
Third Amendment to this Lease), to the extent such default continues beyond any
applicable cure period provided in the New Lease and to the extent Landlord
therefore has (and exercises concurrently with any termination of this Lease) a
right to terminate the New Lease; provided, however, that the default event set
forth in this Section 16.1(i) shall not apply with respect to any default by
Tenant under the New Lease if, at the time of such default, any of the following
conditions exists: (A) the holder of the landlord’s interest under the New Lease
is neither the person or entity which is then the holder of the landlord’s
interest under this Lease nor a person or entity which controls, is controlled
by or is under common control with the person or entity which is then the holder
of the landlord’s interest under this Lease; (B) the holder of the tenant’s
interest under the New Lease is neither the person or entity which is then the
holder of the



--------------------------------------------------------------------------------

tenant’s interest under this Lease nor a person or entity which controls, is
controlled by or is under common control with the person or entity which is then
the holder of the tenant’s interest under this Lease; or (C) either the Property
under this Lease or the property subject to the New Lease is subject to one or
more outstanding mortgages or deeds of trust, and the other such property is
either not subject to any outstanding mortgage or deed or trust, or is subject
to one or more outstanding mortgages or deeds of trust and the beneficial
interest under at least one such mortgage or deed of trust on such other
property is held by a person or entity as lender which is neither the holder of
the beneficial interest under any of the outstanding mortgages or deeds or trust
on the first such property nor a person or entity which controls, is controlled
by or is under common control with the holder of the beneficial interest under
any of the outstanding mortgages or deeds of trust on the first such property.”

2. Entire Agreement. The Lease, as amended by this Third Amendment, contains all
the representations and the entire understanding between the parties with
respect to the subject matter of this Third Amendment. Any prior correspondence,
memoranda or agreements are replaced in total by this Third Amendment and the
Lease as amended hereby.

3. Execution and Delivery. This Third Amendment may be executed in one or more
counterparts and by separate parties on separate counterparts, but each such
counterpart shall constitute an original and all such counterparts together
shall constitute one and the same instrument.

4. Full Force and Effect. Except as expressly set forth herein, the Lease has
not been modified or amended and remains in full force and effect.

IN WITNESS WHEREOF, the parties hereto have extended this Third Amendment as of
the date first set forth above.

 

“Landlord”

   

“Tenant”

BRITANIA POINTE GRAND LIMITED

PARTNERSHIP, a Delaware limited

partnership

  EXELIXIS, INC., a Delaware corporation         By:  

/S/ George A. Scangos

By:   BRITANIA POINTE GRAND, LLC, a California limited liability company,
General Partner      

George A. Scangos

President and CEO

  By:  

/s/ T.J. Bristow

     By:  

/s/ Glen Sato

   

T.J. Bristow

Its Manager, President and

Chief Financial Officer

     Its:  

CFO

             